In a proceeding pursuant to section 75-p of the Uniform Child Custody Jurisdiction Act (Domestic Relations Law, § 75-p) to enforce a temporary custody decree of the State of Pennsylvania, petitioner appeals from an order of the Family Court, Nassau County, entered July 5, 1979, which, after a hearing, modified said decree by reducing petitioner’s visitation rights and granted respondent a counsel fee in the amount of $750. Order modified, on the facts, by deleting from the first decretal paragraph thereof the words "one Sunday per month” and substituting therefor the words "every other Sunday”. As so modified, order affirmed, without costs or disbursements. Visitation under the order, as modified, shall commence two weeks after service upon respondent of a copy of the order to be made hereon, together with notice of entry thereof. The Family Court set forth its desire that a rapport be established between the father and his two minor children. In an attempt to reach this goal, the court ordered visitation one day a month in the mother’s home. We agree that it is necessary to establish that rapport. However, in our view, one day a month is insufficient to achieve the desired goal. Rather, visitation every other Sunday will be more effective, and will be in the best interests of the children. Rabin, J. P., Margett, Martuscello and Weinstein, JJ., concur.